LatimeR, Judge
(concurring in the result) :
I concur in the result.
In my opinion, the wording of Ar-" tide 121, Uniform Code of Military Justice, 10 USC § 921, when considered in its ordinary sense, is broad enough to include in its bounds the offense which is and has been known as *48receiving stolen goods with knowledge that they were stolen. So, too, is the language found in paragraph 200a(6), of the Manual for Courts-Martial, United States, 1951, for it provides that whether the acquisition be lawful or unlawful, larceny is committed if the requisite intent is present at the time of acquiring or at some other time subsequent thereto. In addition, our language in United States v Aldridge, 2 USCMA 330, 8 CMR 130, and United States v Sechler, 3 USCMA 363, 12 CMR 119 — which may have been too loose — states clearly that the particular means of acquiring the property is unimportant, as the critical question in each case now is the intent with which the property was held by the accused.
On the surface, it appears that there is some inconsistency between the statements made in the cases I have mentioned above and those found in United States v Buck, 3 USCMA 341, 12 CMR 97. However, if the language we used in the former is considered in light of the issues we were dealing with and the fact that we had our attention focused on the three offenses which were combined under Article 121, the apparent inconsistency disappears. Prior to the present Code, in those crimes either legal or illegal acquisition could have been an appropriate element, so it literally followed that when they were combined, the method of acquisition became immaterial and the critical question became the intent with which the property is held. I would, therefore, conclude that by restricting the language to the offenses defined in Article 121, the inconsistency is removed.
The reason that I place a narrow construction on both the Code and our cases is that I conclude that, regardless of the sweeping coverage of the phrases used, Congress did not intend to do away with the offense of receipt of stolen property by merging it with other variations of larceny under one punitive article. That offense was well recognized at common law, and an inspection of the various Manuals shows that, while it has never been defined in a punitive article from as early as 1917 and up to the present day, it has been recognized as a separate offense in the form specifications. Most certainly the framers of the Code and those members of Congress who participated in the hearings were familiar with the offense, and had they intended to combine it with the other offenses grouped under Article 121, I would expect to find some suggestion to that effect reported in the House or Senate hearings. I find none, as in every recorded discussion on the article the grouping is limited to the three offenses I have mentioned. It is, therefore, a reasonable assumption that Congress did not intend to have this offense included within the definition of larceny. Based on that assumption, I am forced to conclude Congress intended to preserve the historic distinction between the two crimes. Therefore, if we retain the differences, the accused would not be guilty of larceny, and the language we previously used should not be considered as all-inclusive.